Per Curiam.

Plaintiff’s proof in opposition to defendant’s moving papers to dismiss the action and for summary judgment pursuant to rule 113 of the Rules of Civil Practice is insufficient to create a triable issue of fact. Moreover, under the existing Federal regulations (65 U. S. Stat. 574; U. S. Code, tit. 38, §§ 252a-252e, implemented by operating instructions of the Veterans’ Administration) defendant was compelled to return the voucher and plaintiff had no vested interest therein (Van Horne v. Hines, 74 App. D. C. 214, 122 F. 2d 207, 209).
The orders should be reversed, with $10 costs, and motion for summary judgment granted.
■ Hofstadter, Aurelio and Tilzer, J J., concur.
Orders reversed, etc.